Citation Nr: 1624835	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In July 2013, this matter was remanded for further development.

The Veteran's file has been scanned, and converted to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Ann Arbor VA Medical Center (VAMC) dated July 2013 to August 2013; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDINGS OF FACT

1. Audiometric examinations correspond to no greater than a level III hearing loss for the right ear, and no greater than a level III hearing loss for the left ear.

2. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2015).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, available VA treatment records, and identified private treatment records have been associated with the evidence of record.  The unavailability of certain VA treatment records is discussed below.

In the July 2013 remand, the Board instructed the AOJ to contact the Veteran and afford him an opportunity to identify or submit any additional pertinent evidence in support of his claim.  The AOJ was to then attempt to procure copies of all identified records which had not previously been obtained.  The AOJ was further instructed to obtain relevant VA treatment records from the Detroit VAMC and any other VA facilities dated since May 2008.

In an August 2013 letter, the AOJ asked the Veteran to identify or send in any treatment records pertinent to his claim.  In an August 2013 telephone call, the Veteran stated most of his medical records for his bilateral hearing loss were from the Ann Arbor VAMC for the last five or six years.  See August 2013 Report of General Information; see also October 2013 Veteran statement ("Please obtain medical records from Ann Arbor VAMC.").  Treatment records from the Ann Arbor VAMC dated July 2009 to December 2013 have been associated with the evidentiary record.  In October 2013, the AOJ requested any Ann Arbor VAMC treatment records dated prior to July 2009.  Immunization records from October and November 2008 were obtained, however in a December 2013 phone call, a representative from the Ann Arbor VAMC confirmed there were no further treatment records available.  See December 2013 Report of General Information.  In an October 2013 letter, the Detroit VAMC indicated there were no records for the Veteran dated from May 2008 to the present.  In a December 2013 letter, the AOJ notified the Veteran and his representative that these VA treatment records are unavailable, the actions taken by the AOJ to obtain these records, and the Veteran was given the opportunity to obtain and/or submit the records on his own.  See 38 C.F.R. § 3.159(e).  Accordingly, the Board finds the AOJ has substantially complied with the Board's remand directives, and finds that further efforts by VA to attempt to obtain the Veteran's Detroit VAMC treatment records dated since May 2008, or Ann Arbor VAMC treatment records dated prior to July 2009, would be futile.

In the July 2013 remand, the Board then instructed the AOJ to afford the Veteran a new VA audiological examination.  The Veteran was afforded a VA examination in December 2013.  The December 2013 VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  This examination reports also discuss the functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  Based on the examination and the absence of evidence of worsening symptomatology since the examination, the Board concludes the December 2013 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the August 2013 letter to the Veteran, the August 2013 telephone call and October 2013 statement from the Veteran identifying relevant VA treatment records, the multiple attempts by the AOJ to obtain the Veteran's outstanding treatment records from the Detroit and Ann Arbor VAMCs, the December 2013 notification letter to the Veteran and his representative, the December 2013 VA examination report and opinion, and the subsequent readjudication of the claim in January 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Upon the December 2009 VA audiological examination, performed at Hozer's Hearing Clinic, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
85
95
LEFT
35
40
60
95
105

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 70 decibels in the right ear and 75 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 88 percent for the right ear, and 88 percent for the left ear.

Applying the test results of the December 2009 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level III for the right ear, and level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the December 2009 VA examination results.

Upon the December 2013 VA audiological examination puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
80
90
LEFT
30
45
60
95
105

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 65 decibels in the right ear and 76 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 88 percent for the right ear, and 84 percent for the left ear.

Applying the test results of the December 2013 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level III for the right ear, and level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the December 2013 VA examination results.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  A March 2008 hearing examination performed by the Veteran's employer, and submitted by the Veteran, does not include any speech discrimination testing results.  A September 2009 VA audiology consultation performed at the Ann Arbor VAMC indicates that the speech discrimination testing performed did not use the Maryland CNC word list.  See September 2009 audiogram (CIDW-22 was used).  However, the Board notes that the puretone thresholds results from these audiometric tests appear to be consistent with those found upon VA examination in December 2009.

Accordingly, the evidence of record does not support a compensable rating for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the United States Court of Appeals for Veterans Claims (Court) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  

Upon VA examination at Hozer's Hearing Clinic in December 2009, the audiologist did not report the functional effects caused by the Veteran's hearing disability.  However, in his December 2010 substantive appeal, the Veteran reported that he cannot hear what other people say to him when he does anything that has other noise, and that he has to have the television volume up so loud that it annoys everyone watching with him.  The Veteran further reported that in a restaurant he has to sit next to someone in order to hear what they are saying, that he cannot hear anyone who speaks in a quiet voice, and that his hearing aids do not help much.  Multiple lay statements dated in April and May 2011 reported similar functional effects of the Veteran's hearing loss, especially his difficulty hearing and understanding speech when other background noise is present, how the Veteran will often ask others to repeat themselves, and how the Veteran must look directly at whoever is speaking to him.  See May 2011 M.H. statement; May 2011 J.S. statement; May 2011 statement from Veteran's father; May 2011 D.D. statement; April 2011 R.L. and C.L. statement; April 2011 E.J.T. statement.  The Veteran and his brother provided similar testimony during his hearing before the Board, including that the Veteran only uses a cellular phone set to vibrate because he could no longer hear a landline ringing, and that his brother will perform tasks such as working on projects in the family barn and cutting firewood without the Veteran for the Veteran's safety, as the Veteran cannot hear a warning yelled out to him, and must remain in line of sight.  Upon the December 2013 VA examination, the VA examiner noted the Veteran's report that his hearing loss disability affects the ordinary conditions of his daily life, including the Veteran's report that he cannot always understand people when he has to have the television loud.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the December 2013 VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss disability is manifested by decreased hearing acuity, and it affects his activities of daily living, including requiring the Veteran to engage in face-to-face conversations in order to better understand speech, impairing his ability to communicate with others in public and at home, especially with background noise, and to hear the television and telephone, as discussed in the evidence cited above.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for bilateral tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Although the December 2013 VA examiner noted that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, the VA examiner did not indicate that the Veteran is unable to work due to his bilateral hearing loss, but noted the Veteran is retired.  Further, neither the Veteran nor his representative has put forth statements indicating that the Veteran believes his service-connected bilateral hearing loss renders him unemployable.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


